Exhibit 10.2

--------------------------------------------------------------------------------


AGL RESOURCES INC.
AMENDED AND RESTATED
2006 NON-EMPLOYEE DIRECTORS EQUITY COMPENSATION PLAN


1.           Background.  This Plan is the successor plan to the AGL Resources
Inc. Amended and Restated 1996 Non-Employee Directors Equity Compensation Plan
(the “1996 Plan”).  The 1996 Plan was originally established, effective February
1, 1996, as the Atlanta Gas Light Company 1996 Non-Employee Directors Equity
Compensation Plan.  The 1996 Plan was amended and restated effective as of April
17, 2002.  This Plan shall be known as the AGL Resources Inc. 2006 Non-Employee
Directors Equity Compensation Plan (the “Plan”).  The Plan was amended and
restated effective as of December 9, 2011.


2.           Purpose.  The Plan is intended to (a) attract and retain highly
qualified individuals to serve as members of the Board of Directors of the
Company, (b) align Non-employee Directors’ compensation more closely to the
Company’s performance and its shareholders’ interests, and (c) provide
Non-employee Directors with competitive compensation and an ownership interest
in the Common Stock of the Company.


3.           Defined Terms.  Unless the context clearly indicates otherwise, the
following terms shall have the following meanings:


“Annual Retainer” means the annual retainer (excluding expenses) payable by the
Company to a Non-employee Director pursuant to Section 7(a) hereof for service
as a director of the Company, as such amount may be fixed from time to time by
resolution of the Board.


“Board” means the Board of Directors of the Company.


“Change in Control” shall be deemed to have occurred on:


(a) The date any one person, or more than one person acting as a group (as
determined under Treasury Regulation 1.409A-3(i)(5)(v)(B), a “Group”), acquires
ownership of stock of the Company that, together with stock held by such person
or Group, constitutes more than fifty percent (50%) of the total fair market
value or total voting power of the stock of the Company.  If any one person or
Group is considered to own more than 50% of the total fair market value or total
voting power of the Company, the acquisition of additional control of the
Company by the same person or Group is not considered to cause a Change in
Control of the Company;


(b) The date any one person or Group acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) ownership of stock of the Company possessing thirty-five percent
(35%) or more of the total voting power of the stock of the Company;


(c) The date a majority of the members of the Board is replaced during any
twelve (12) month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board before the date of their
appointment or election; or


(d) The date that any one person or Group, acquires (or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than fifty percent (50%) of the total gross fair
market value of all assets of the Company immediately before such acquisition or
acquisitions.  For this purpose, gross fair market value means the value of the
assets of the Company, or the assets being disposed of, determined without
regard to any liabilities associated with such assets.


It is intended that there will be a Change in Control under the Plan only to the
extent such event or transaction would constitute a “change in control event” as
such term is defined in Treasury Regulation Section 1.409A-3(i)(5) and thus the
provisions of the definition of Change in Control shall be applied and
interpreted consistent with the provisions of such Treasury Regulation, as
amended from time to time; recognizing however, that the definition of Change in
Control in the Plan may be more restrictive in certain respects than the
definition contained in Treasury Regulation Section 1.409A-3(i)(5).


“Committee Chair Retainer” means the annual retainer payable by the Company to a
Non-employee Director pursuant to Section 7(b) hereof for service as the
chairperson of a designated committee of the Board, as such amount may be fixed,
and such committee may be designated, from time to time by resolution of the
Board.


“Common Stock” means the common stock, par value $5.00 per share, of the
Company.


“Company” means AGL Resources Inc., a Georgia corporation.


“Election Form” means a form pursuant to which a Non-employee Director elects
the form of payment for his or her Annual Retainer, as provided in Section 8
hereof.


“Fair Market Value” of the Common Stock, as of any date, means the most recent
closing sale price per share of the Common Stock as published in the Eastern
Edition of The Wall Street Journal report on the New York Stock Exchange
Composite Transactions (or other established exchange on which the Common Stock
is listed).


“Lead Director Retainer” means the annual retainer payable by the Company to a
Non-employee Director pursuant to Section 7(c) hereof for service as the lead
director of the Board, as such amount may be fixed from time to time by
resolution of the Board.“Non-employee Director” means a director of the Company
who is not an employee of the Company or of any of its subsidiaries or
affiliates.


“Plan” means the AGL Resources Inc. Amended and Restated 2006 Non-Employee
Directors Equity Compensation Plan, as the same may be amended from time to
time.


“Plan Year” means the approximate twelve-month period beginning on the date of
the annual shareholders meeting of the Company in each year which, for purposes
of the Plan, is the period for which Retainers are earned.


“Prevailing Retainers” shall mean the amount and form of the Retainers, as fixed
from time to time by resolution of the Board and set forth on Exhibit A to this
Plan.


“Retainers” shall mean, collectively, the Annual Retainer, Committee Chair
Retainer, and Lead Director Retainer.


“Stock Grant Date” has the meaning set forth in Section 8(a) of the Plan.


“Termination of Service” means the termination (by death, retirement or
otherwise) of a Non-employee Director’s service as a director of the Company.


4.           Administration.  The Plan shall be administered by the
Board.  Subject to the provisions of the Plan, the Board shall be authorized to
interpret the Plan, to establish, amend and rescind any rules and regulations
relating to the Plan, and to make all other determinations necessary or
advisable for the administration of the Plan.  The Board’s interpretation of the
Plan, and all actions taken and determinations made by the Board pursuant to the
powers vested in it hereunder, shall be conclusive and binding upon all parties
concerned, including the Company, its shareholders, Plan participants and their
beneficiaries.  The Board may appoint a plan administrator to carry out the
ministerial functions of the Plan, but the administrator shall have no other
authority or powers of the Board.


5.           Shares Subject to Plan.  The total number of shares of Common Stock
that may be issued under the Plan is 200,000 shares, subject to adjustment in
accordance with the provisions of Section 9.  Such shares may be authorized but
unissued shares, shares held by the Company in its treasury, or shares of Common
Stock purchased by the Company in the open market.


If on any Stock Grant Date, shares of Common Stock are not available to grant to
Non-employee Directors the full amount of a grant contemplated by the Plan, then
each Non-employee Director shall receive a reduced grant (a “Reduced Grant”) of
shares, as the case may be, in an amount equal to the number of shares of Common
Stock then available, divided by the number of Non-employee Directors as of the
applicable Stock Grant Date.  Fractional shares shall be ignored and not
granted.


If a Reduced Grant has been made and, thereafter, during the term of the Plan,
additional shares of Common Stock become available for grant, then each person
who was a Non-employee Director both on the Stock Grant Date on which the
Reduced Grant was made and on the date additional shares of Common Stock become
available (a “Continuing Non-employee Director”) shall receive an additional
grant of shares, as the case may be.  The number of newly available shares shall
be divided equally among the awards granted to the Continuing Non-employee
Directors; provided, however, that the aggregate number of shares of Common
Stock subject to a Continuing Non-employee Director’s additional grants plus any
prior Reduced Grant to the Continuing Non-employee Director on the applicable
Stock Grant Date shall not exceed that number of shares he or she was originally
entitled to receive as of the date on which the applicable Reduced Grant was
made.  If more than one Reduced Grant has been made, available shares shall be
granted beginning with the earliest such Stock Grant Date.


6.           Eligibility.  All active Non-employee Directors shall automatically
be participants in the Plan.


7.           Elements of Non-employee Director Compensation.


(a)           Annual Retainer. Each Non-employee Director shall be paid an
Annual Retainer for service as a director during each Plan Year, payable in such
form as shall be elected by the Non-employee Director in accordance with Section
8(a).  The amount and form of the Annual Retainer shall be fixed from time to
time by resolution of the Board. Each person who first becomes a Non-employee
Director on a date other than an annual meeting date shall be paid a pro-rata
retainer.  Payment of such prorated Annual Retainer shall begin on the date that
the person first becomes a Non-employee Director.


(b)           Committee Chair Retainer.  Each Non-employee Director who serves
as the chairperson of a committee of the Board shall be paid a Committee Chair
Retainer for service as chairperson of such committee during the Plan Year,
payable in such form as shall be elected by the Non-employee Director in
accordance with Section 8(a).  The amount and form of the Committee Chair
Retainer shall be fixed from time to time by resolution of the Board. Each
person who first becomes chairperson of a committee of the Board on a date other
than an annual meeting date shall be paid a pro-rata Committee Chair
Retainer.  Payment of such prorated Committee Chair Retainer shall begin on the
date that the person first becomes chairperson of the committee.


(c)           Lead Director Retainer.  The Non-employee Director who serves as
the lead director of the Board shall be paid a Lead Director Retainer for
service as lead director during the Plan Year, payable in such form as shall be
elected by the Non-employee Director in accordance with Section 8(a).  The
amount and form of the Lead Director Retainer shall be fixed from time to time
by resolution of the Board. Each person who first becomes lead director on a
date other than an annual meeting date shall be paid a pro-rata Lead Director
Retainer.  Payment of such prorated Lead Director Retainer shall begin on the
date that the person first becomes lead director.


(d)           Holding Period.  Non-employee Directors shall be required to hold
shares awarded under the Plan until the earlier of (i) five years from the Stock
Grant Date; (ii) a Non-employee Director’s termination of service; or (iii) a
Change in Control of the Company.


8.           Alternative Payment Methods for Retainers.


(a)           Payment of Retainers.  At the election of each Non-employee
Director, the Retainers for a given Plan Year shall be (i) an amount payable in
cash (pursuant to the terms of the Prevailing Retainers), in equal quarterly
payments payable in advance beginning on the date of the annual shareholders
meeting (i.e., the first day of the Plan Year) and on the dates three, six and
nine months therefrom, or (ii) payable by a grant on the day of the annual
shareholders meeting (the “Stock Grant Date”) of that number of shares (rounded
up to the nearest whole share) of Common Stock determined by dividing the
applicable Retainers (or, if applicable, the Retainers less the value of the
amount of the Retainers to be taken in cash and/or deferred under the AGL
Resources Inc. 1998 Common Stock Equivalent Plan for Non-Employee Directors, as
Amended  (the “CSE Plan”)) by the Fair Market Value per share of Common Stock on
the Stock Grant Date, or (iii) deferred under the CSE Plan.


Any shares of Common Stock granted under the Plan as part of a Retainer in
accordance with clause (ii) above will be 100% vested and nonforfeitable as of
the Stock Grant Date, and the Non-employee Director receiving such shares (or
his or her custodian, if any) will have immediate rights of ownership in the
shares, including the right to vote the shares and the right to receive
dividends or other distributions thereon.


(b)           Timing and Manner of Payment Election.  Each Non-employee Director
shall elect the form of payment desired for his or her Retainers for a Plan Year
by delivering a valid Election Form to the Board or the plan administrator prior
to the beginning of the calendar year in which such Plan Year begins.  The
election will be effective as of the first day of the Plan Year beginning after
the Board or the plan administrator timely receives the Non-employee Director’s
Election Form.  The Election Form signed by the Non-employee Director prior to
the Plan Year will be irrevocable for the coming Plan Year.  However, prior to
the beginning of the calendar year in which the following Plan Year begins, a
Non-employee Director may change his or her election for future Plan Years by
executing and delivering a new Election Form indicating different choices.  If a
Non-employee Director fails timely to deliver a new Election Form for a
particular Plan Year, his or her Election Form in effect during the previous
Plan Year shall continue in effect during the new Plan Year.


9.           Changes in Capital Structure.  In the event of a nonreciprocal
transaction between the Company and its shareholders that causes the per share
value of the shares of Common Stock to change (including, without limitation,
any stock dividend, stock split, spin-off, rights offering, or large
nonrecurring cash dividend), the authorization limits under Section 5 shall be
adjusted proportionately, and the Board shall make such adjustments to the Plan
as it deems necessary, in its sole discretion, to prevent dilution or
enlargement of rights immediately resulting from such transaction.  Action by
the Board may include: (i) adjustment of the number and kind of shares that may
be delivered under the Plan; (ii) adjustment of the number and kind of shares
subject to awards; and (iii) any other adjustments that the Board determines to
be equitable.  Without limiting the foregoing, in the event of a subdivision of
the outstanding Common Stock (stock-split), a declaration of a dividend payable
in shares of Common Stock, or a combination or consolidation of the outstanding
Common Stock into a lesser number of shares of Common Stock, the authorization
limits under Section 5 shall automatically be adjusted proportionately..


10.           Effective Date; Amendment and Termination.  The Plan became
effective as of January 1, 2006, and was approved by the shareholders of the
Company.  The amendment and restatement to the Plan became effective as of the
date indicated in Section 1.


The Board may amend, suspend or terminate the Plan in whole or in part at any
time; provided, however, that if an amendment to the Plan would, in the
reasonable opinion of the Board, either (i) increase the number of shares
issuable under the Plan, or (ii) materially modify the requirements for
eligibility, then such amendment shall be subject to shareholder approval; and
provided, further, that the Board may condition any other amendment or
modification on the approval of shareholders of the Company for any reason,
including by reason of such approval being necessary or deemed advisable to (i)
permit awards made hereunder to be exempt from liability under Section 16(b) of
the 1934 Act, (ii) to comply with the listing or other requirements of a
securities exchange, or (iii) to satisfy any other tax, securities or other
applicable laws, policies or regulations.


11.           Limitation of Implied Rights.  Nothing in the Plan or in any stock
award will confer on any Non-employee Director any right to continue as a
director of the Company.


12.           Expenses of the Plan.  The expenses of administering the Plan
shall be borne by the Company.


13.           Governing Law.  The Plan is governed by and will be construed in
accordance with the laws of the State of Georgia without regard to conflicts of
laws principles, except to the extent such laws are preempted by federal law.


AGL RESOURCES INC.


By:   /s/Dave J. Smith                                           


Name:   Dave J. Smith                                                   

Title:     Vice President, Human
Resources                                                 







 
 

--------------------------------------------------------------------------------

 

Exhibit A


AGL RESOURCES INC.
AMENDED AND RESTATED
2006 NON-EMPLOYEE DIRECTORS EQUITY COMPENSATION PLAN




Prevailing Retainers as of December 9, 2011




Annual Equity Grant (all Non-employee Directors)
$95,000
Annual Retainer (all Non-employee Directors)
$95,000
Lead Director Retainer
$20,000
Committee Chair Retainers
 
     Audit Committee Chair
$15,000
     Comp. & Management Development Chair
$15,000
     Nominating, Governance and Corp. Responsibility Chair
$15,000





